Case 20-04009-elm Doc 1-2 Filed 02/03/20   Entered 02/03/20 20:36:06   Page 1 of 6

                                     Exhibit B
Case 20-04009-elm Doc 1-2 Filed 02/03/20   Entered 02/03/20 20:36:06   Page 2 of 6
Case 20-04009-elm Doc 1-2 Filed 02/03/20   Entered 02/03/20 20:36:06   Page 3 of 6
Case 20-04009-elm Doc 1-2 Filed 02/03/20   Entered 02/03/20 20:36:06   Page 4 of 6
Case 20-04009-elm Doc 1-2 Filed 02/03/20   Entered 02/03/20 20:36:06   Page 5 of 6
Case 20-04009-elm Doc 1-2 Filed 02/03/20   Entered 02/03/20 20:36:06   Page 6 of 6
